UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL Tracie Bullock Dickson, Ph.D.
Program Manager
Early Care and Education Administration
Infants and Toddlers with Disabilities Division
717 14 th Street N. \V., Suite 1200
Washington, DC 20005
Dear Ms. Dickson:
This responds to your November 27, 2007 electronic mail (email) correspondence to Jill Harris,
of my staff, regarding whether your agency may provide eight hours of overnight, at-home
nursing services to administer nebulizer treatments to a child who is receiving other early
intervention services under Part C of the Individuals with Disabilities Education Act (IDEA).
The child receives occupational therapy, physical therapy, and speech-language pathology
services through an individualized family services plan (IFSP) during daytime hours.
Your email indicated that the child had been hospitalized and, since returning home from the
hospital, needs oxygen 100% of the time and regularly administered nebulizer treatments. Your
email also indicated that the parents have paid for overnight, at-home nursing services for their
child at their own expense since the child has been at home and that they have been unable to
obtain insurance reimbursement for this nursing service. Your email noted that the child's
parents arc not required to pay for Part C services for their child because they qualify for 100%
payment support under the District's sliding fee scale that is part of its system of payments.
Under Part C, early intervention services are defined as those services that (1) Are designed to meet the developmental needs of each child eligible under Part C and
the needs of the family related to enhancing the child's development;
(2) Are selected in collaboration with the parents;
(3) Are provided
(i) Under public supervision;
(ii) By qualified personnel, as defined in 34 CFR §303.21, including the types of
personnel listed in 34 CFR §303.21(e);
(iii)In conformity with an individualized family services plan; and
(iv)At no cost, unless, subject to 34 CFR §300.520(b)(3), Federal or State law
provides for a system of payments by families, including a schedule of sliding
fees; and
(4) Meet the standards of the State, including the requirements of Part C.
See, 20 U S.C. 1432(4); 34 CFR §303.12(a).

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gm,
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation_

Page 2 - Tracie Bullock Dickson
Under Part C, early intervention services must meet the developmental needs of an infant or
toddler with a disability and the needs of the family related to enhancing the child's
development. 20 U.S.C. 1432(4); 34 CFR §303.12(a). The administration of nebulizer
treatments is similar to clean intermittent catheterization, tracheotomy care, tube feedings, and
changing of dressings, which are types of services that may be covered as early intervention
services under Part C under the definition of health services in 34 CFR §303.13(b). Under Part
C, a health service is one that is necessary to enable an eligible child to benefit from the other
early intervention services during the time that the child is receiving the other early intervention
services. See, 20 U.S.C. 1432(4)(E)(x) and 34 CFR §303.13(a). The definition of health service
excludes medical services, such as surgery and prescriptions, which may not be covered as an
early intervention service under Part C. See, 34 CFR §303.13(c).
Nebulizer treatment administration may be available as a health service if it is identified by the
eligible child's IFSP team as needed in order for the child to benefit from other needed early
intervention services, such as speech, physical or occupational therapies. The fact that a nurse
administers nebulizer treatments does not affect our analysis under Part C. Although nursing
services may be available as an early intervention service under 34 CFR §303.12(d)(6) and (e),
the nature of nebulizer treatments requires them to meet the definition of health services under
Part C.
Health services under Part C are not intended to provide infants and toddlers with disabilities and
their families with round-the-clock nursing care or to provide services that are needed solely to
meet life-sustaining needs for treatment of chronic medical conditions during the period of time
when an infant or toddler is not receiving other early intervention services (such as overnight).
In this instance, the child's IFSP team, which includes the child's parents, may wish to consider
whether this child needs any health services during the time that the child is receiving those early
intervention services that are already identi lied on the child's IFSP, in order for the child to
benefit from those IFSP services.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
We hope this information is helpful. If you have further questions, please do not hesitate to
contact Jill Harris, of my staff, at 202-245-7372.
Sincerely,

William W. Knudsen
Acting Director
Office of Special Education
Programs

